DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-11 and 13 are currently under examination. Claims 12 and 14-15 are withdrawn from consideration. Claims 1, 6-11 and 13 are amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lingyan Wang on 07/22/2022.
The application has been amended the claims as follows:
1.	(currently amended) A method of preparing a supported metallocene catalyst, the method comprising the steps of:
preparing a mixture of a first compound of the following Chemical Formula 1 and a second compound of the following Chemical Formula 2, wherein the first compound of Chemical Formula 1 and the second compound of Chemical Formula 2 are in a molar ratio of 1:1 to 3:1 in the mixture;
adding toluene to the mixture at a first temperature to dissolve the mixture 
adding hexane thereto at a second temperature lower than the first temperature to obtain a resultant mixture;
filtering the resultant mixture 
removing the toluene and the hexane from the filtered mixture to obtain a resulting product, and then supporting the resulting product onto a carrier,
[Chemical Formula 1]

    PNG
    media_image1.png
    319
    238
    media_image1.png
    Greyscale

[Chemical Formula 2]

    PNG
    media_image2.png
    336
    201
    media_image2.png
    Greyscale

in Chemical Formulae 1 and 2,
X1 and X2 are each independently halogen,
R1 and R1’ are each independently a tert-butyl-substituted phenyl group 
R2, R3, R4, R2’, R3’, and R4’ are each independently hydrogen, 
A is carbon, silicon, or germanium, and
R5 and R6 are each independently an alkyl group having 1 to 20 carbon atoms.
2.	(canceled) 
3.	(canceled) 
4.	(original) The method of preparing a supported metallocene catalyst of claim 1, wherein R5 and R6 in Chemical Formulae 1 and 2 are a methyl group.
5.	(currently amended) The method of preparing a supported metallocene catalyst of claim 1, wherein a weight ratio of the toluene and the hexane used is 1:0.01 to 1:100.
6.	(currently amended l) The method of preparing a supported metallocene catalyst of claim 1, wherein the step of adding toluene the mixture hour to 128 hours.
7.	(currently amended) The method of preparing a supported metallocene catalyst of claim 1, wherein a concentration of the mixture in the combination of the toluene and the hexane 
8.	(canceled) 
9.	(currently amended) The method of preparing a supported metallocene catalyst of claim 1, wherein the step of is performed at 30°C to 70°C for 0.1 hours hours the step of adding is performed at -30°C to 30°C for 6 hours hours 
10.	(currently amended) The method of preparing a supported metallocene catalyst of claim 1, wherein the step of adding toluene to the mixture to dissolve the mixture and the step of adding hexane thereto are 
11.	(canceled) 
12.	(canceled) 
13.	(previously presented) The method of preparing a supported metallocene catalyst of claim 1, wherein the first compound of Chemical Formula 1 is represented by:

    PNG
    media_image3.png
    356
    149
    media_image3.png
    Greyscale
, and 
the second compound of Chemical Formula 2 is represented by:

    PNG
    media_image4.png
    359
    144
    media_image4.png
    Greyscale
.
14.	(canceled) 
15.	(canceled) 
Allowable Subject Matter
Claims 1, 4-7, 9-10 and 13 are allowable.
The closest prior is KR 10-2019-003950 A.
KR ‘950 teaches a method for preparing a catalyst comprising performing recrystallization in toluene, and supporting in a support.
However, the reference of KR ‘950 does not suggest a method of making a supported metallocene in the claimed molar ratio of compounds having formula 1 to formula 2, and mixed solvents of toluene and hexane.
Neither KR ‘950 nor any prior arts of the record specifically teaches or suggests a catalyst composition as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 4-7, 9-10 and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/               Primary Examiner, Art Unit 1738